              Case 3:18-cv-01089-YY        Document 30   Filed 04/24/19   Page 1 of 2




Timothy W. Snider, OSB No. 034577
timothy.snider@stoel.com
Reilley Keating, OSB No. 073762
reilley.keating@stoel.com
Reed W. Morgan, OSB No. 140664
reed.morgan@stoel.com
STOEL RIVES LLP
760 SW Ninth Avenue, Suite 3000
Portland, OR 97205
Telephone: 503.224.3380
Facsimile: 503.220.2480
        Attorneys for Plaintiff

Kathleen C. Bricken, OSB No. 942660
kbricken@gsblaw.com
Patrick J. Conti, OSB No. 141308
pconti@gsblaw.com
GARVEY SCHUBERT BARER, P.C.
121 SW Morrison Street, 11th Floor
Portland, Oregon 97204-3141
Telephone: 503.228.3939
Facsimile: 503.226.0259
        Attorneys for Defendant




                                    UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                         PORTLAND DIVISION

DULCICH, INC., an Oregon corporation,                          Case No. 3:18-cv-01089-MO
dba THE PACIFIC SEAFOOD GROUP,
                                                             STIPULATED NOTICE OF
                       Plaintiff,                        DISMISSAL WITH PREJUDICE

         v.

USI INSURANCE SERVICES
NATIONAL, INC. f/k/a WELLS FARGO
INSURANCE SERVICES USA, INC., a
North Carolina corporation,

                       Defendant.




Page 1         - STIPULATED NOTICE OF DISMISSAL WITH PREJUDICE

101581274.1 0052902-00012
         Case 3:18-cv-01089-YY          Document 30       Filed 04/24/19     Page 2 of 2




       The parties hereby stipulate that this case has been resolved and may be dismissed with

prejudice, without costs or attorneys’ fees to any party, and with no right of appeal.

       DATED: April 24, 2019.



GARVEY SCHUBERT BARER, P.C.                      STOEL RIVES LLP


/s/ Patrick J. Conti                             /s/ Reed W. Morgan
Kathleen C. Bricken, OSB No. 942660              Timothy W. Snider, OSB No. 034577
kbricken@gsblaw.com                              timothy.snider@stoel.com
Patrick J. Conti, OSB No. 141308                 Reilley Keating, OSB No. 073762
pconti@gsblaw.com                                reilley.keating@stoel.com
121 SW Morrison Street, 11th Floor               Reed W. Morgan, OSB No. 140664
Portland, Oregon 97204-3141                      reed.morgan@stoel.com
                                                 760 SW Ninth Avenue, Suite 3000
Telephone: 503.228.3939
                                                 Portland, OR 97205
Facsimile: 503.226.0259
                                                 Tel: (503) 224-3380
Attorneys for Defendant
                                                 Attorneys for Plaintiff




Page 2     - STIPULATED NOTICE OF DISMISSAL WITH PREJUDICE
